1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     JEORGE MATUTI,                                      Case No. 3:19-cv-00082-MMD-WGC

7                                    Petitioner,                          ORDER

8             v.

9     RENEE BAKER, et al.,

10                               Respondents.

11

12           Pro se Petitioner Jeorge Matuti brought this habeas corpus action under 28 U.S.C.

13   § 2254. On February 27, 2020, this Court noted that it appeared that Matuti has been

14   paroled but gave him 14 days to comply with local rules and file a notice of change of

15   address. (ECF No. 14); LR IA 3-1. That order was served on Matuti via U.S. Mail at his

16   address of record. (See ECF No. 14.) The order was returned as undeliverable with the

17   notation “PAR.” (ECF No. 15.) Accordingly, this action is dismissed for failure to update

18   address.

19           It is therefore ordered that the petition (ECF No. 5) is dismissed with prejudice.

20           It is further ordered that Respondents’ motion to dismiss (ECF No. 9) is denied as

21   moot.

22           It is further ordered that a certificate of appealability is denied.

23           It is further ordered that the Clerk will enter judgment accordingly and close this

24   case.

25           DATED THIS 9th day of March 2020.

26

27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
